mCig, Inc. 800 Bellevue Way NE, Suite 400, Bellevue, Washington 98004 (425) 462-4219 July 10, 2014 Via Edgar Re: mCig, Inc. Amendment No. 3 to Form 10-K for the year ended April 30, 2013 Amendment No. 1 to Form 10-Q for the quarter ended January 31, 2014 Filed May 30, 2014 Form 8-K/A reporting an event dated September 23, 2013 Form 8-K/A reporting an event dated May 23, 2014 Filed May 29, 2014 File No. 333-175941 To Whom It May Concern: I am writing to formally request an extension by the 21 st of July, 2014, to allow our legal counsel to complete the review of the completed list of answers and explanations we have prepared in relation to your latest round of comments. This additional time will allow us to file and provide proper responses and amended filings. If you have any additional questions or concerns at this time, do not hesitate contacting me at your convenience. Sincerely, Paul Rosenberg, CEO mCig, Inc.
